Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 1 of 32




   EXHIBIT A
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 2 of 32




                                                           JAS_021006
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 3 of 32




                                                           JAS_021007
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 4 of 32




                                                           JAS_021008
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 5 of 32




                                                           JAS_021009
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 6 of 32




                                                           JAS_021010
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 7 of 32




                                                           JAS_021011
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 8 of 32




                                                           JAS_021012
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 9 of 32




                                                           JAS_021013
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 10 of 32




                                                            JAS_021014
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 11 of 32




                                                            JAS_021015
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 12 of 32




                                                            JAS_021016
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 13 of 32




                                                            JAS_021017
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 14 of 32




                                                            JAS_021018
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 15 of 32




                                                            JAS_021019
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 16 of 32




                                                            JAS_021020
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 17 of 32




                                                            JAS_021021
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 18 of 32




                                                            JAS_021022
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 19 of 32




                                                            JAS_021023
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 20 of 32




                                                            JAS_021024
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 21 of 32




                                                            JAS_021025
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 22 of 32




                                                            JAS_021026
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 23 of 32




                                                            JAS_021027
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 24 of 32




                                                            JAS_021028
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 25 of 32




                                                            JAS_021029
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 26 of 32




                                                            JAS_021030
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 27 of 32




                                                            JAS_021031
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 28 of 32




                                                            JAS_021032
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 29 of 32




                                                            JAS_021033
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 30 of 32




                                                            JAS_021034
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 31 of 32




                                                            JAS_021035
Case 1:17-cr-00548-PAC Document 455-1 Filed 02/24/21 Page 32 of 32




                                                            JAS_021036
